DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a final action in response to amended claims and remarks submitted on April 14, 2022 relating to U.S. Patent Application No. 16/886,662 filed on May 28, 2020 which is a Continuation of Application No. 16/803,387, filed on February 27, 2020. Claims 1-2, 4-5, 7-9, 13, 15, 17-19 and 22 are amended. Claim 16 is canceled. Claims 23-27 have been added.  Claims 1 – 27 are pending and have been examined.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on April 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Response to Arguments

The Remarks submitted by the Applicant on April 14, 2022 have been fully considered.
With respect to Applicant’s assertion regarding the non-statutory double patenting rejection, (Remarks, p. 12), in light of the current amendments to the claims, the non-statutory double patenting rejection with respect to co-pending Application Nos. 16/803,387 and 16/998,668 is withdrawn.
With respect to Applicant’s assertion regarding the claim interpretation objection, (Remarks, p. 14), in light of the current amendments to Claims 1, 13 and 19, the claim interpretation objection is withdrawn and patentable weight will be given to all recitations of Claims 1, 13 and 19.
With respect to the Section 101 rejection Applicant asserts Applicant has amended independent Claims 1, 13 and 19 adding a significant amount of new limitations and asserts that the monitoring of the condition of the collateral provided by the IoT collection services to trigger an automatic action by the smart contract provides a clear practical application and improvement in the technical field of smart contracts and lending platforms. (Remarks, p. 13). Applicant further asserts that the recited robotic process automation iteratively improves upon itself based on its loan outcomes, and citing to Specification paragraph 10, that the claims recite a lending enablement platform that having a set of data-integrated microservices, including data collection, and monitoring, blockchain and smart contract services that enable automation and adaptive intelligence across various solutions. (Remarks, p. 13) and thus integrate the abstract idea into a practical application. Examiner respectfully disagrees. The additional elements are being used in their ordinary capacity as tools to implement the abstract idea (See Section 101 rejection below). The Section 101 rejection is maintained.  
With respect to the Section 103 rejection, Applicant has amended independent Claims 1, 13 and 19 adding a significant amount of new limitations and asserts that the cited references, whether taken singly or combined, fail to disclose or render obvious the features now recited by the independent claims. (Remarks, pp. 14 – 15). Applicant’s argument is persuasive. The cited references, Yan, Kumar, Duccini, Voorhees, and Hill considered alone or in combination, do not disclose or render obvious all of the features of amended independent Claims 1, 13 and 19. A search of the prior art has not identified art that discloses, either alone or in combination, the elements of the amended claims.  The Section 103 rejection is withdrawn.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 19 - 25 and 27 are rejected under 35 U.S.C. 101 because the claims are directed to a non-statutory subject matter.
Claims 1 and 19 recite a “robotic process automation circuit” and a “smart contract”. Because Applicant’s specification does not lexicographically define the elements, the Examiner uses the broadest reasonable interpretation to interpret said elements to be directed to software, per se. 
Claims 1 and 19 are non-statutory because they are directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur.  For these reasons, Claims 1-12, 19 - 25 and 27 fail to satisfy one of the statutory categories set forth in 35 U.S.C. 101 and are therefore considered to be non-statutory. 

Claims 1 -15  and  17 - 27 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 12 are non-statutory as discussed above. Claims 13 – 15, 17-18 and 26 are directed to a method. Claims 19 - 25 and 27 are non-statutory as discussed above.  Therefore, on its face, each of Claims 13 – 15, 17-18 and 26 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, comprising: a data collection circuit that collects a training set of interactions from at least one entity related to at least one loan transaction; an automated loan classification circuit including a first neural network trained on the training set of interactions and that classifies a plurality of loan negotiation actions; and a robotic process automation circuit including a second neural network trained on a training set of the plurality of loan negotiation actions classified by the automated loan classification circuit and a plurality of loan transaction outcomes and that negotiates terms and conditions of a new loan on behalf of a party to the new loan, wherein the robotic process automation circuit: determines a value of a collateral for the loan based on a valuation model that uses a condition of the collateral monitored by the data collection circuit, configures a smart contract including the terms and conditions for the new loan based on an outcome of the negotiation, wherein the terms and conditions include a specification of the collateral for the new loan, and instructs the data collection circuit to monitor a performance of the smart contract and the condition of the collateral, and for the smart contract to trigger an automatic action based on the terms and conditions for the new loan and at least one of the performance of the smart contract or the condition of the collateral, wherein the data collection circuit includes an Internet of Things (IoT) collection services that monitors the condition of the collateral using a trained model that determines the condition of the collateral based on data collected by the IoT collection services, wherein the automatic action by the smart contract is performed by the robotic process automation circuit and is triggered by the condition of the collateral monitored by the IoT collection services, and the automatic action includes at least one of: automatically initiating a demand for payment of the new loan, automatically initiating a foreclosure AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 5 of 16Filing Date: May 28, 2020process for the collateral, automatically initiating an action to claim substitute or backup collateral, automatically initiating an inspection process for the collateral, or automatically changing a payment or interest rate term, wherein the robotic process automation circuit iteratively improves the valuation model based on outcome information of the new loan, and the outcome information includes the automatic action triggered by the smart contract. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves collecting a training set interactions relating to loan transactions to train loan negotiation actions for negotiating the terms and conditions of a new loan and monitoring and determining the condition of the loan collateral and taking steps as a result of condition of the loan collateral which amount to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 13 and 19 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system, comprising: a data collection circuit that collects a training set of interactions from at least one entity related to at least one loan transaction; an automated loan classification circuit including a first neural network trained on the training set of interactions and that classifies a plurality of loan negotiation actions; and a robotic process automation circuit including a second neural network trained on a training set of the plurality of loan negotiation actions classified by the automated loan classification circuit and a plurality of loan transaction outcomes and that negotiates terms and conditions of a new loan on behalf of a party to the new loan, wherein the robotic process automation circuit: determines a value of a collateral for the loan based on a valuation model that uses a condition of the collateral monitored by the data collection circuit, configures a smart contract including the terms and conditions for the new loan based on an outcome of the negotiation, wherein the terms and conditions include a specification of the collateral for the new loan, and instructs the data collection circuit to monitor a performance of the smart contract and the condition of the collateral, and for the smart contract to trigger an automatic action based on the terms and conditions for the new loan and at least one of the performance of the smart contract or the condition of the collateral, wherein the data collection circuit includes an Internet of Things (IoT) collection services that monitors the condition of the collateral using a trained model that determines the condition of the collateral based on data collected by the IoT collection services, wherein the automatic action by the smart contract is performed by the robotic process automation circuit and is triggered by the condition of the collateral monitored by the IoT collection services, and the automatic action includes at least one of: automatically initiating a demand for payment of the new loan, automatically initiating a foreclosure AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 5 of 16Filing Date: May 28, 2020process for the collateral, automatically initiating an action to claim substitute or backup collateral, automatically initiating an inspection process for the collateral, or automatically changing a payment or interest rate term, wherein the robotic process automation circuit iteratively improves the valuation model based on outcome information of the new loan, and the outcome information includes the automatic action triggered by the smart contract. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (the data collection circuit further comprises at least one of: a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, or an interactive crowdsourcing system), Claim 3 (the at least one entity is a party to the at least one loan transaction),  Claim 4 (the at least one entity is at least one of: a primary lender, a secondary lender, a lending syndicate, a corporate lender, a government lender, a bank lender, a secured lender, bond issuer, a bond purchaser, an unsecured lender, a guarantor, a provider of security, a borrower, a debtor, an underwriter, an inspector, an assessor, an auditor, a valuation professional, a government official, or an accountant) Claim 5 (the automated loan classification circuit further comprises at least one of: a machine learning system, a model-based system, a rule-based system, a deep learning system, a hybrid system, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, or a simulation system), Claims 14 and 20 (the robotic process automation circuit is further trained on a plurality of interactions of parties with a plurality of user interfaces involved in a plurality of lending processes), Claims 7 and 15 (the robotic process automation circuit further comprising a smart contract circuit structured to automatically configure the smart contract for the new loan based on the outcome of the negotiation), Claims 8 and 16 (the robotic process automation circuit further comprising a valuation circuit structured to use the valuation model to determine the value for the collateral for the new loan), Claims 9 and 17 (the valuation circuit further comprises a market value data collection circuit structured to monitor and report on marketplace information relevant to the value of the collateral), Claim 10 (the market value data collection circuit monitors pricing data or financial data for an offset collateral item in at least one public marketplace), Claims 11 and 18 (a set of offset collateral items for valuing the collateral is constructed using a clustering circuit based on an attribute of the collateral), Claim 12 (the attribute is selected from among a category of the collateral, an age of the collateral, a condition of the collateral, a history of the collateral, a storage condition of the collateral, and a geolocation of the collateral), Claim 21 (the robotic process automation circuit is further structured to record an entry in a distributed ledger, wherein the entry comprises one of the smart contract or a reference to the smart contract), Claim 22 (the robotic process automation circuit is further structured to record at least one of the outcome and a negotiating event of the negotiation in a distributed ledger associated with the new loan), Claim 23 (the smart contract initiates the foreclosure process including physically securing the collateral by automatically locking a device that secures the collateral), Claim 24 (the device includes at least one of a smart lock or a smart container that is automatically locked by the smart contract), Claim 25 (the data collected by the IoT collection services includes at least one of an image, a sensor data, or a location data), Claim 26 (the data collected by the IoT collection services includes at least one of an image, a sensor data, or a location data) and Claim 27 (the data collected by the IoT collection services includes at least one of an image, a sensor data or a location data) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  
As such, Claims 1 –15 and 17 - 27 are not patent eligible. 









Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/17/2022